

113 S2330 IS: End-User Protection Act of 2014
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2330IN THE SENATE OF THE UNITED STATESMay 13, 2014Mr. Chambliss introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Commodity Exchange Act to improve futures and swaps trading, and for other purposes.1.Short titleThis Act may be cited as the End-User Protection Act of 2014.2.Definitions(a)In generalSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended—(1)by redesignating paragraphs (8) through (51) as paragraphs (9) through (52), respectively;(2)by inserting after paragraph (7) the following:(8)Commercial market participantThe term commercial market participant means any producer, processor, merchant, or commercial user of an exempt or agricultural
			 commodity, or the products or by-products of an exempt or agricultural
			 commodity.; (3)in subparagraph (B) of paragraph (48) (as so redesignated), by striking clause (ii) and inserting
			 the following:(ii)any purchase or sale of a nonfinancial commodity or security for deferred shipment or delivery, so
			 long as the transaction is intended to be physically settled, including
			 any stand-alone or embedded option for which exercise would result in a
			 physical delivery obligation;; and(4)in paragraph (50) (as redesignated by paragraph (1)), by striking subparagraph (D) and inserting
			 the following:(D)De minimis exception(i)In generalThe Commission shall exempt from designation as a swap dealer an entity that engages in a de
			 minimis quantity of swap dealing (which shall not be less than
			 $8,000,000,000) in connection with transactions with or on behalf of its
			 customers.(ii)RegulationsThe Commission shall promulgate regulations to establish the factors to be used in a determination
			 under clause (i) to exempt, including any monetary or other levels
			 established by the Commission, and those levels shall only be amended or
			 changed through an affirmative action of the Commission undertaken by rule
			 or regulation..(b)Financial entitySection 2(h)(7)(C) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)) is amended—(1)in clause (iii)—(A)by striking an entity whose and inserting the following: “an entity—(I)whose; (B)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(II)that is—(aa)a commercial market participant;(bb)included in clause (i)(VIII); and(cc)not supervised by a prudential regulator; or(III)that is included in clause (i)(VIII) because—(aa)the entity regularly enters into foreign exchange or
			 derivatives transactions on behalf of, or to hedge or mitigate, whether
			 directly or indirectly, the
			 commercial risk of 1 or more entities within the same commercial
			 enterprise as the entity; or(bb)of the making of loans to 1 or more entities within the same commercial enterprise as the entity.; and (2)by adding at the end the following:(iv)Same commercial enterpriseFor purposes of clause (iii)(III), an entity shall be considered to be within the same commercial
			 enterprise as another entity if—(I)1 of the entities owns, directly or indirectly, at least a majority ownership interest in the other
			 entity and reports its financial statements on a consolidated basis and
			 the consolidated financial statements include the financial results of
			 both entities; or(II)a third party owns at least a majority ownership interest in both entities and reports its
			 financial statements on a consolidated basis and the financial statements
			 of the third party include the financial results of both entities.(v)Predominantly engaged(I)In generalNot later than 90 days after the date of enactment of this clause, the Commission shall promulgate
			 regulations defining the term predominantly engaged for purposes of clause (i)(VIII).(II)Minimum revenuesThe regulations shall  provide that an entity shall not be considered to be predominantly engaged
			 in activities that are in the business of banking or financial in nature
			 if the consolidated revenues of the entity derived from the activities
			 constitute less than a percentage (as specified by  the Commission in the
			 regulations) of the total consolidated revenues of the entity.(III)Revenues from banking or financial activitiesIn determining the percentage of the revenues of an entity that are derived from activities that
			 are in the business of banking or financial in nature, the regulations
			 shall exclude all revenues that are or result from foreign exchange or
			 derivatives transactions used to hedge or mitigate commercial risk (as
			 defined
			 by the Commission in the regulations)..3.Reporting of illiquid swaps so as to not disadvantage certain non-financial end usersSection 2(a)(13) of the Commodity Exchange Act (7 U.S.C. 2(a)(13)) is amended—
			(1)in subparagraph (C), by striking The Commission and inserting Except as provided in subparagraph (D), the Commission;
			(2)by redesignating subparagraphs (D) through (G) as subparagraphs (E) through (H), respectively; and(3)by inserting after subparagraph (C) the following:
				
					(D)Requirements for swap transactions in illiquid markets(i)Definition of illiquid marketsIn this subparagraph, the term illiquid markets means any market in which the volume and frequency of trading in swaps is at such a level as to
			 allow identification of individual market participants.(ii)RequirementsNotwithstanding subparagraph (C), the Commission shall—
							(I)provide by rule for the public reporting of swap transactions, including price
			 and volume data, in illiquid markets that are not cleared and entered into
			 by a nonfinancial entity that is hedging or mitigating commercial risk in
			 accordance with subsection (h)(7)(A); and
							(II)ensure that the swap transaction information described in subclause (I) is available to the public
			 not sooner than 30 days after the
			 swap transaction has been executed or at such later date as the Commission
			 determines appropriate to protect the identity of participants and
			 positions in illiquid markets and to prevent the elimination or reduction
			 of market liquidity.
							.4.Treatment of affiliatesSection 2(h)(7)(D)(i) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)(i)) is amended—(1)by striking An affiliate and inserting A person that is a financial entity and is an affiliate;(2)by striking (including affiliate entities predominantly engaged in providing financing for the purchase of the
			 merchandise or manufactured goods of the person); and(3)by striking and as an agent.5.Applicability to bona fide hedge transactions or positionsSection 4a(c) of the Commodity Exchange Act (7 U.S.C. 6a(c)) is amended—(1)in the second sentence of paragraph (1), by striking into the future for which and inserting in the future, to be determined by the Commission, for which either an appropriate swap is
			 available or; and(2)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking subsection (a)(2) and all that follows through position that— and inserting paragraphs (2) and (5) of subsection (a) for swaps, contracts
			 of sale for future delivery, or options on the contracts or commodities, a
			 bona fide hedging transaction or position is a transaction or position
			 that—; and(B)in subparagraph (A)(ii), by striking of risks and inserting or management of current or anticipated risks; and(3)by adding at the end the following:(3)Commission definitionThe Commission may further define, by rule or regulation, what constitutes a bona fide hedging
			 transaction or position so long as the rule or regulation is consistent
			 with the
			 requirements of subparagraphs (A) and (B) of paragraph (2)..6.Reporting and recordkeepingSection 4g(f) of the Commodity Exchange Act (7 U.S.C. 6g(f)) is amended—(1)by striking (f) Nothing contained in this section and inserting the
			 following:(f)Authority of Commission To make separate determinations unimpaired(1)In generalExcept as provided in paragraph (2), nothing in this section; and(2)by adding at the end the following:(2)ExceptionIf the Commission imposes any requirement under this section on any person that is not registered,
			 or required to be registered, with the Commission in any capacity, that
			 person shall satisfy the requirements of any rule, order, or regulation
			 under this section by maintaining a written record of each cash or forward
			 transaction related to a reportable or hedging commodity interest
			 transaction, futures contract, option on a futures contract, or swap.(3)SufficiencyA written record described in paragraph (2) shall be sufficient if the written record—(A)memorializes the final agreement between the parties, including the material economic terms of the
			 transaction; and(B)is identifiable and searchable by transaction..7.Margin
			 requirements(a)Commodity
			 Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act
			 (7 U.S.C.
			 6s(e)) is amended by adding at the end the
			 following:(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii), including the initial and variation margin
			 requirements imposed
				by rules adopted pursuant to paragraphs (2)(A)(ii) and (2)(B)(ii),
			 shall not
				apply to a swap in which a counterparty  qualifies for an exception
			 under
				section 2(h)(7)(A) or 2(h)(7)(D), or an exemption issued under
			 section 4(c)(1)
			 from the
				requirements of section 2(h)(1)(A) for cooperative entities as
			 defined in that exemption..(b)Securities
			 Exchange Act amendmentSection 15F(e) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78o–10(e)) is amended by adding at the end
			 the following:(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii) shall not apply to a security-based swap in which a
			 counterparty
				qualifies for an exception under section 3C(g)(1) or satisfies the
			 criteria in
				section
				3C(g)(4)..(c)ImplementationThe amendments made by this section to the
			 Commodity Exchange Act (7 U.S.C. 1 et
		seq.) shall be implemented—(1)without regard
			 to—(A)chapter
			 35 of title 44, United States Code; and(B)the notice and
			 comment provisions of section 553 of title 5, United States
			 Code;(2)through the
			 promulgation of an interim final rule, pursuant to which public comment is
			 sought before a final rule is issued; and(3)such that
			 paragraph (1) shall apply solely to changes to rules and regulations, or
			 proposed rules and regulations, that are limited to and directly a
			 consequence of the amendments.8.Analysis by the Commodity Futures Trading Commission of the costs and benefits of regulations and
			 ordersSection 15(a) of the Commodity Exchange Act (7 U.S.C. 19(a)) is amended by striking paragraphs (1)
			 and (2) and inserting the following:(1)In generalBefore promulgating a regulation under this Act or issuing an order (except as provided in
			 paragraph (3)), the Commission, acting through the Office of the Chief
			 Economist, shall—(A)state a justification for the regulation or order;(B)state the baseline for the cost-benefit analysis and explain how the regulation or order measures
			 costs against
			 the baseline;(C)assess the costs and benefits, both qualitative and quantitative, of the intended regulation or
			 order;(D)measure, and seek to improve, the actual results of regulatory requirements; and(E)propose or adopt a regulation or order only on a reasoned determination that the benefits of the
			 intended
			 regulation or order justify the costs of the intended regulation or order
			 (recognizing that
			 some benefits and costs are difficult to quantify).(2)ConsiderationsIn making a reasoned determination of costs and benefits under paragraph (1), the Commission shall
			 consider—(A)the protection of market participants and the public;(B)the efficiency, competitiveness, and financial integrity of futures and swaps markets;(C)the impact on market liquidity in the futures and swaps markets;(D)price discovery;(E)sound risk management practices;(F)the cost of available alternatives to direct regulation;(G)the degree and nature of the risks posed by various activities within the scope of the jurisdiction
			 of the Commission;(H)whether, consistent with obtaining regulatory objectives, the regulation or order is tailored to
			 impose the
			 least burden on society, including market participants, individuals,
			 businesses of differing sizes, and other entities (including small
			 communities and governmental entities), taking into account, to the extent
			 practicable, the cumulative costs of regulations and orders;(I)whether the regulation or order is inconsistent, incompatible, or duplicative of other Federal
			 regulations and orders; and(J)whether, in choosing among alternative regulatory approaches, those approaches maximize net
			 benefits (including potential economic, environmental, and other benefits,
			 distributive impacts, and equity)..